DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-4, 9, 11-16, 20-23 and 26 are pending in the application.  Claims 5-8, 10, 17-19 and 24-25 have been cancelled. 
Amendments to claims 1, 13 and 20, filed on 9/17/2021, have been entered in the above-identified application.


Claim Rejections - 35 USC § 102/103

	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 9, 11-16, 20-23 and 26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kunisada (JP2012/158848A, see the machine translation attached on 9/4/2020).

Regarding claims 1-4, 9, 11-16, 21-22 and 26, Kunisada teaches a cloth material ‘10’ (a fiber product as claimed) that is a member made of a cloth, such as a woven fabric, knitted fabric, nonwoven fabric (a random arrangement like cotton as claimed), or a composite thereof ([0013]).  In the alternative, Kunisada teaches that, in an embodiment, the cloth material is used as a skin material (for example, 4S, 6S, 8S) (alternatively a fiber product as claimed) of various a random arrangement like cotton as claimed) ([0012] and [0054]).
Kunisada teaches that the cloth material ‘10’ has a plurality of constituent yarns such as first wire ‘20f’ (a metal fiber thread as claimed) and second wire ‘20s’ ([0013] and claim 1).  Kunisada teaches that the first wire material “20f” comprises a bundle of a plurality of electroconductive yarns ‘24,’ a fusible yarn ‘26’ with a fusion property and a winding yarn ‘28’ made of different synthetic fiber from the fusible yarn or natural fiber (Abstract).  Kunisada teaches that a core yarn ‘22’ is obtained by arranging the fusible yarn ‘26’ along the axial core direction of the electroconductive yarns ’24,’ and the winding yarn ‘28’ is spirally provided around the core yarn ‘22’ (Abstract).  Kunisada teaches that examples of such conductive yarns ‘24’ include carbon fiber filaments, metal wires, and plated wires, wherein examples of the metal wires include wires made of gold, silver, copper, brass, platinum, iron, steel, zinc, tin, nickel, stainless steel, aluminum, tungsten, and the like ([0016]-[0017]).  Kunisada teaches that, although the wire diameter of a metal wire is not specifically limited, it is preferable that it is 10-150 micrometers, especially 20-60 micrometers ([0018]).  Kunisada teaches that the number of twists of the winding yarn ‘28’ with respect to the core yarn ‘22’ is appropriately set by, for example, setting the twist number of the winding yarn ‘28’ to 20 to 2000 T/m ([0028]).
Thus, Kunisada teaches a fiber product as claimed.
In the alternative, in the event that Kunisada is found not to explicitly disclose wherein the wound yarn (winding yarn ‘28’) is false-twisted in a metal fiber core embodiment as applied above, Kunisada teaches an example in which a 330 false-twisted filament PET false twisted yarn is spirally wound around a bundle of conductive fibers made of carbon fibers at a covering twist number of 1500 T/m ([0024]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have similarly used a false twisted yarn as a winding yarn around 

Regarding claims 20 and 23, Kunisada remains similarly as applied above to claim 1, teaching a cloth material ‘10’ (a fiber product as claimed) that is a member made of a cloth, such as a woven fabric, knitted fabric, nonwoven fabric, or a skin material (alternatively a fiber product as claimed) that may be any non-woven fabric produced by any web bonding technique ([0012]-[0013] and [0054]).


	
		
Claim Rejections - 35 USC § 103

Claims 1-4, 9, 11-16, 20-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kunisada (JP2012/158848A, see the machine translation attached on 9/4/2020), as applied above to claims 1-4, 9, 11-16 and 20 above, in view of Akaike et al. (US PGPUB 2010/0258334). 

Regarding claims 1-4, 9, 11-16, 20-23 and 26, Kunisada remains as applied above.

In the event that Kunisada is found not to explicitly disclose wherein the fiber product comprises multiple instances of the metal fiber thread in a random arrangement like cotton, Akaike is relied upon as applied below.

Akaike teaches a skin material of vehicle interior equipment, which includes a first fabric material that is formed of a first conductive wire material and a main fiber material (see Abstract, [0068] and [0150]).  Akaike teaches that when a nonwoven fabric is made as the fabric material, 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the fabric material of the skin material of Kunisada with a nonwoven web formed by blending and interlacing a conductive wire material with a main fiber material in order to obtain a skin material that can be electrically connected to a conductive member for use in vehicle interior equipment, and in order to vary the appearance and/or the electrical properties of the skin material (Akaike: see Abstract, [0062] and [0068]).


Response to Arguments

Applicant's arguments filed 9/17/2021 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends that while Kunisada generally discloses that electroconductive yarns 24 can be carbon fiber filament, metal wire (gold, silver, copper, brass, platinum, iron, steel, zinc, tin, nickel, stainless steel, aluminum and wires made of tungsten or the like) and plated wire material, Kunisada fails to disclose the material with sufficient specificity to constitute an anticipation of the claimed non-alloyed pure tungsten.

Regarding this contention, in the examiner’s view, Kunisada discloses tungsten with sufficient specificity to constitute an anticipation of the claimed non-alloyed pure tungsten.  In this regard, the examiner notes that Kunisada teaches a few types of metal from which the metal wire can be made, and Kunisada does not teach or require combining the metals.  In the event that Kunisada is found not to anticipate non-alloyed pure tungsten as claimed, the 

Contention (2): Applicant contends that while Kunisada generally discloses that the diameter of a metal wire is preferably 10-150 micrometers, Kunisada fails to disclose the wire diameter with sufficient specificity to constitute an anticipation of the claimed range. (MPEP 2131.03(11).    Applicant also contends that Kunisada fails to disclose or suggest the advantageous effects associated with a tungsten wire having a diameter less than or equal to 22 μm wherein the tungsten wire is non-alloyed pure tungsten, as evidenced by the experimentation carried out by the inventors of the present application. (Applicant cites page 9, line 18- page 10, line 21 of the present application).

Regarding this contention, the examiner notes that Kunisada teaches wherein the wire diameter is preferably 10-150 micrometers, especially 20-60 micrometers ([0018]).  Thus, in the examiner’s view, Kunisada anticipates the claimed range of less than or equal to 22 µm.  However, In the event that Kunisada is found not to anticipate the claimed range, the examiner notes that applicant has not presented any specific data that demonstrates that diameters within the claimed range would unexpectedly lead to superior properties compared to those outside of the claimed range.  For instance, it is unclear from applicant’s disclosure if there is a significant shift (e.g. a change in trend) in properties that occurs below 22 μm compared to the properties of tungsten wires with diameters above 22 μm (or above 25 μm).  Thus, it is unclear from the written description why it would be unobvious for a tungsten wire having a diameter less than or equal to 22 μm to be more flexible and/or lighter than an identical tungsten wire having a diameter greater than 25 μm.  Similarly, although applicant discloses that it is possible to make a surface area of a metal portion of the tungsten wire having a single line diameter less than or equal to 22 μm larger than a surface area of a metal portion of a tungsten wire having a 

The examiner notes that a similar analysis would also apply to the obviousness rejection over Kunisada in view of Akaike.  Akaike teaches a similar metal wire diameter range as Kunisada (i.e. 10 to 150 µm), and Akaike further teaches an example wherein a metal wire (a core yarn of stainless steel fibers) comprises filaments having a diameter of 12 µm ([0156] and [0201]).  In the examiner’s view, Akaike is interpreted as teaching that the disclosed range of 10 to 150 µm is significant for a combination of strength and flexibility ([0156]), similarly to Kunisada’s disclosure ([0018]).



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Kevin Worrell/Examiner, Art Unit 1789   
                                                                                                                                                                                                     /ELIZABETH C IMANI/Primary Examiner, Art Unit 1789